                                                         Case 2:21-cv-01492-RFB-DJA Document 22 Filed 09/15/21 Page 1 of 3




                                                     1   AARON R. MAURICE, ESQ.
                                                         Nevada Bar No. 6412
                                                     2   BRITTANY WOOD, ESQ.
                                                         Nevada Bar No. 7562
                                                     3   ELIZABETH E. ARONSON, ESQ.
                                                         Nevada Bar No. 14472
                                                     4   MAURICE WOOD
                                                         8250 West Charleston Blvd., Suite 100
                                                     5   Las Vegas, Nevada 89117
                                                         Telephone: (702) 463-7616
                                                     6   Facsimile: (702) 463-6224
                                                         E-Mail: amaurice@mauricewood.com
                                                     7              bwood@mauricewood.com
                                                                    earonson@mauricewood.com
                                                     8
                                                         Attorneys for Defendant,
                                                     9   STEWART TITLE GUARANTY COMPANY
                                                    10                                 UNITED STATES DISTRICT COURT

                                                    11                                           DISTRICT OF NEVADA
          Tel: (702) 463-7616 Fax: (702) 463-6224
           8250 West Charleston Blvd., Suite 100




                                                    12                                    ***
MAURICE WOOD




                                                          THE BANK OF NEW YORK MELLON                               CASE NO. 2:21-cv-01492-RFB-DJA
                  Las Vegas, Nevada 89117




                                                    13    F/K/A THE BANK OF NEW YORK AS
                                                          SUCCESSOR TO JP MORGAN CHASE
                                                    14    BANK, NOT INDIVIDUALLY BUT                                STIPULATION AND ORDER TO
                                                          SOLELY AS TRUSTEE FOR THE HOLDER                          EXTEND TIME PERIOD TO FILE
                                                    15    OF THE BEAR STEARNS ALT-A TRUST                           REPLY IN SUPPORT OF MOTION
                                                          2004-11, MORTGAGE PASS-THROUGH                            TO DISMISS [ECF NO. 6]
                                                    16    CERTIFICATES, SERIES 2004-11,
                                                                                                                    [First Request]
                                                    17                              Plaintiff,
                                                    18                vs.
                                                    19    STEWART INFORMATION SERVICES,
                                                          CORP.; STEWART TITLE GUARANTY
                                                    20    COMPANY; DOE INDIVIDUALS I through
                                                          X; and ROE CORPORATIONS XI through
                                                    21    XX, inclusive,
                                                    22                              Defendants.
                                                    23               Defendant, Stewart Title Guaranty Company (“STCG” or “Defendant”), by and through
                                                    24   its counsel of record, MAURICE WOOD, and Plaintiff, The Bank of New York Mellon F/K/A the
                                                    25   Bank of New York as Successor to JP Morgan Chase Bank, not individually but solely as trustee
                                                    26   for the holder of the Bear Stearns ALT-A Trust 2004-11, Mortgage Pass-Through Certificates,
                                                    27   Series 2004-11’s (“Plaintiff”), by and through its counsel of record, WRIGHT FINLAY & ZAK,
                                                    28   hereby stipulate and agree as follows:

                                                         (8760-23)                                    Page 1 of 3
                                                         Case 2:21-cv-01492-RFB-DJA Document 22 Filed 09/15/21 Page 2 of 3




                                                     1               1.    On July 15, 2021, Plaintiff filed its Complaint in the Eighth Judicial District Court,

                                                     2   Case No. Case No. A-21-837949-C. See ECF No. 1-1.

                                                     3               2.    On August 11, 2021, STGC and Stewart Information Services Corporation

                                                     4   (“SISC”) filed a Petition for Removal with this Court, based upon diversity jurisdiction. See ECF

                                                     5   No. 1.

                                                     6               3.    On August 18, 2021, SISC filed a Motion to Dismiss for Lack of Personal

                                                     7   Jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2). See ECF No. 5.

                                                     8               4.    On August 18, 2021, STGC filed a Motion to Dismiss Pursuant to Fed. R. Civ. P.

                                                     9   12(b)(6). See EFC No. 6.

                                                    10               5.    On September 1, 2021, the parties stipulated to extend the deadline for Plaintiff to

                                                    11   respond to the Motions to Dismiss until September 8, 2021, which was subsequently granted by
          Tel: (702) 463-7616 Fax: (702) 463-6224
           8250 West Charleston Blvd., Suite 100




                                                    12   this Court. See ECF Nos. 8, 11.
MAURICE WOOD
                  Las Vegas, Nevada 89117




                                                    13               6.    On September 8, 2021, Plaintiff filed an unopposed Motion to extend the deadline

                                                    14   for Plaintiff to respond to the Motions to Dismiss until September 9, 2021, which was subsequently

                                                    15   granted by this Court. See ECF No. 12, 18.

                                                    16               7.    On September 9, 2021, Plaintiff filed its Responses in Opposition to the two

                                                    17   Motions to Dismiss, with an accompanying Request for Judicial Notice. See ECF Nos. 13-15.

                                                    18               8.    The timing of Plaintiff’s filing of the Responses created a scheduling conflict for

                                                    19   Defendant’s counsel due to Defendant’s counsels’ prior professional and family commitments.

                                                    20               9.    As such, the parties have stipulated that the deadline for the filing of STGC’s Reply

                                                    21   will be extended to October 1, 2021.

                                                    22               10.   This extension is requested to allow counsel for Defendants additional time to

                                                    23   review and respond to the points and authorities filed by Plaintiff while still allowing Defendant’s

                                                    24   counsel to comply with her previously planned commitments.

                                                    25               11.   Counsel for Plaintiff does not oppose the requested extension.

                                                    26   ///

                                                    27   ///

                                                    28   ///

                                                         (8760-23)                                       Page 2 of 3
                                                         Case 2:21-cv-01492-RFB-DJA Document 22 Filed 09/15/21 Page 3 of 3




                                                     1               12.   This is the first request for an extension which is brought in good faith and not for

                                                     2    purposes of delay.

                                                     3   DATED this 14th day of September, 2021.                 DATED this 14th day of September, 2021.

                                                     4          MAURICE WOOD                                      WRIGHT FINLAY & ZAK, LLP

                                                     5    By: /s/ Brittany Wood                               By:/s/ Darren T. Brenner
                                                             AARON R. MAURICE, ESQ.                              DARREN T. BRENNER, ESQ.
                                                     6       Nevada Bar No. 006412                               Nevada Bar No. 8386
                                                     7       BRITTANY WOOD, ESQ.                                 LINDSAY D. DRAGON, ESQ.
                                                             Nevada Bar No. 007562                               Nevada Bar No. 13474
                                                     8       ELIZABETH E. ARONSON, ESQ.                          CHRISTINA V. MILLER, ESQ.
                                                             Nevada Bar No. 014472                               Nevada Bar No. 12448
                                                     9       8250 West Charleston Blvd., Suite 100               7785 W. Sahara Ave., Suite 200
                                                             Las Vegas, Nevada 89117                             LAS VEGAS, NV 89117
                                                    10       Attorneys for Defendants                            Attorneys for Plaintiff
                                                    11
          Tel: (702) 463-7616 Fax: (702) 463-6224
           8250 West Charleston Blvd., Suite 100




                                                    12
MAURICE WOOD
                  Las Vegas, Nevada 89117




                                                    13                                            IT IS SO ORDERED.
                                                    14

                                                    15                                            ________________________________________
                                                                                                  UNITED STATES DISTRICT COURT JUDGE
                                                    16

                                                    17

                                                    18
                                                                                                    DATED this 15th day of September, 2021.
                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28

                                                         (8760-23)                                      Page 3 of 3
